1831-CC01304

IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI
EXHIBIT

i A

JURY TRIAL REQUESTED

KEITH A. THOMPSON,

Plaintiff,

Vv. Case No.

 

RICHARD LLOYD HUBBLE,

Serve at:
2215 Katherine Street
Port Huron, MI 48060

and

Steven J. Wilson, d/b/a
S Wilson Trucking

Serve: Registered Agent
Steven J. Wilson

5211 CORDB

Delta, OH 43515

ee a a Ne a ee a ee a et Ne ee Ne Ne ee et ee Ne ee ee” ee”

Defendants.

PETITION FOR DAMAGES
COMES NOW Plaintiff, Keith A. Thompson (“Plaintiff”), by and through his attorneys of
record, Aaron Sachs & Associates, P.C., and for his cause of action against Defendant Richard

Lloyd Hubble (“Defendant Hubble”) and his employer Steven J. Wilson, d/b/a S Wilson Trucking

(“Defendant Wilson Trucking”), states as follows:

 

GENERAL ALLEGATIONS
1. At all times relevant herein, Plaintiff was a resident of Greene County, Missouri.
2. At all times relevant herein, on information and belief, Defendant Hubble was

a resident of the state of Michigan.

Bh At all times relevant herein, Defendant Wilson Trucking was a licensed business in

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 1 of 10

Wd Z0:€0 - 8L0Z ‘9¢ Jequiaydas - ausaIN - pally Ajjeouds9e/y
the State of Ohio and was conducting business at the time of the collision within Greene County
in the State of Missouri. As such, Defendant Wilson Trucking is capable of suing and being sued

in the Circuit Courts of Greene County, Missouri.

4, That all events described herein, and which gave rise to Plaintiff's cause of action,
occurred in Greene County, Missouri.
oF That this Court has jurisdiction over this cause of action because the injuries arise

from tortious conduct committed in Greene County, Missouri, and because the damages are in

excess of $25,000.00.

6. At all times relevant herein, Interstate 44 where this incident occurred was a public
interstate, highway, street, or thoroughfare, located in Greene County, Missouri.

7. On or about February 19, 2016, at approximately 7:40 p.m., Plaintiff was lawfully
operating a 1994 Jeep Cherokee on Interstate 44 in Greene County, Missouri.

8. On information and belief, at the above-referenced date and time, Defendant
Hubble was operating a vehicle owned by Defendant Wilson Trucking on Interstate 44 in Greene
County, Missouri.

9. Defendant Wilson Trucking, and its agents, servants, and employees, at all relevant
times set forth herein, were subject to the rules and regulations contained and set forth in Title 49,
Code of Federal Regulations, including but not limited to the sections thereof set forth herein.

10.  Atall times herein mentioned, Defendant Wilson Trucking was acting individually

and through its agents, servants, and/or employees, including Defendant Hubble.

11.  Atall times herein, Defendant Hubble was hired by Defendant Wilson Trucking to

drive a commercial motor vehicle and was directed by Defendant Wilson Trucking to transport

various loads.

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 2 of 10

Wd Z0:€0 - 8L0Z ‘9z Jaquiajdas - susald ~ pall Ajjeo!uos9e/3
12. At all times herein mentioned, and at the time of this incident, Defendant Wilson
Trucking, individually, and/or through its agents, servants, and/or employees, owned, leased,
controlled, and/or operated the vehicle operated by Defendant Hubble that caused this incident.

COUNT I- NEGLIGENCE OF DEFENDANT RICHARD LLOYD HUBBLE

COMES NOW Plaintiff and for his cause of action in Count I- Negligence of Defendant

Richard Lloyd Hubble, states as follows:

13. Plaintiff hereby incorporates by reference each and every allegation set forth in the
General Allegations above as though said paragraphs were set forth herein.

14. At the above-referenced date and time, the vehicle operated by Defendant Hubble
collided with the vehicle operated by Plaintiff, causing injuries to Plaintiff as hereinafter alleged.

15. At the time of the collision, Defendant Hubble was negligent in one or more of the

following respects:

a. He failed to keep a careful lookout for other motor vehicles at that time and

place, including the vehicle operated by Plaintiff;

b. He failed to maintain control of his vehicle;
c. He failed to keep a proper lookout;
d. He failed to devote adequate attention to the roadway and the presence of

other vehicles such as Plaintiffs motor vehicle;

e. He failed to use the highest degree of care whereby Defendant Hubble could
have known that there was a reasonable likelihood of collision in time
thereafter to have stopped, or swerved, or slackened speed, or sounded a

warning, or slackened speed and swerved, or slackened speed and sounded

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 3 of 10

Nd 20:€0 - 8102 ‘92 Jaquia}dag - ausalg - pally Ajjeouowoe}y
a warning, or swerved and sounded a warning with respect to Plaintiff and

Plaintiff’s motor vehicle, but Defendant Hubble failed to do so;

f. He allowed his vehicle to collide with Plaintiff's vehicle; and
g. He drove at a speed where he was unable to stop within his lighted field of
vision.

16.  Asadirect and proximate result of the negligence of Defendant Hubble, Plaintiff
sustained injuries to his right arm, right shoulder, right elbow, right thumb, right hand, left hand,
right upper quadrant, right ribs, and his chest.

17. As a result of said injuries, Plaintiff has been caused severe pain, suffering, and
anguish.

18. As a result of said injuries, Plaintiff has incurred, and in the future may incur,
significant medical expenses, the exact amount of which is not yet known.

19. Asaresult of said injuries, Plaintiff has incurred, and in the future may incur, lost
wages, lost income, lost profits, and loss of earning capacity.

WHEREFORE, Plaintiff prays for judgment against Defendant Hubble in Count I-
Negligence of Defendant Richard Lloyd Hubble, for such damages as are fair and reasonable, for

his costs herein incurred, and for other and further relief as is just and proper.

COUNT II- NEGLIGENCE PER SE OF DEFENDANT RICHARD LLOYD HUBBLE

COMES NOW, Plaintiff, and for his cause of action in Count II- Negligence Per Se of

Defendant Richard Lloyd Hubble, states as follows:

20. Plaintiff hereby incorporates by reference each and every allegation set forth in the

General Allegations and Count J of this Petition for Damages as if herein stated verbatim.

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 4 of 10

Wd Z0:€0 - 8LOz ‘9Z Jequiajdas - SUaaID - payl4 Ajjeoiuosjo9)3
21.  Atthe time of the collision, Defendant Hubble was negligent per se in violation of

one or more of the following laws that were intended and designed to prevent the type of harm

suffered by Plaintiff:

a.

Failure to operate the vehicle in a careful and prudent manner in violation

of § 304.012, RSMo;

Failure to comply with the rules of the road in violation of § 304.010, RSMo
et seq;

Failure to use the highest degree of care when operating a motor vehicle in
violation of § 304.012, RSMo;

Failure to follow the vehicle in front of the vehicle he was operating at a
reasonably safe and prudent distance in violation of § 304.017, RSMo;
The Ordinances of The City of Springfield, Missouri, Chapter 106, and any
other portion of such Ordinances to the extent they apply to the facts giving
rise to this lawsuit; and

Any such other ordinances, statutes, regulations or laws that may be

discovered during the discovery phase of this case.

22. To the extent that Defendant Hubble has been convicted of a traffic violation,

statute, infraction, misdemeanor,

or the like, arising from this accident, Plaintiff hereby pleads the

doctrine of collateral estoppel and reserve the right to rely on any such conviction as a basis for

offensive collateral estoppel on the issues of liability and/or causation and/or damages.

23. Asa direct and proximate result of the negligence per se of Defendant Hubble,

Plaintiff sustained injuries to right arm, right shoulder, right elbow, right thumb, right hand, left

hand, right upper quadrant, right ribs, and his chest.

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 5 of 10

Id Z0:€0 - 8L0z ‘9z 1equiajdas - susaI9 - pally AlfeoluCMDaIy
24. That asa result of said injuries, Plaintiff has been caused severe pain, suffering and
anguish.

25. That as a result of said injuries, Plaintiff has incurred, and in the future may incur,
significant medical expenses, the exact amount of which is not yet known.

26. That as a result of said injuries, Plaintiff has incurred, and in the future may incur,

lost wages, lost income, lost profits, and loss of earning capacity.

WHEREFORE, Plaintiff prays for judgment against Defendant Hubble in Count ILI-
Negligence Per Se of Defendant Richard Lloyd Hubble, for such damages as are fair and
reasonable, for his costs herein incurred, and for other and further relief as is just and proper.

COUNT Il- NEGLIGENCE OF DEFENDANT WILSON TRUCKING
COMES NOW Plaintiff and for his cause of action in Count III - Negligence of Defendant
Wilson Trucking, states as follows:
27. Plaintiff incorporates by reference each and every allegation contained in the

General Allegations, Count I and Count II of this Petition for Damages as if herein stated

verbatim.

28. Defendant Hubble was an employee, agent, servant, and/or lessor, or under the

control of Defendant Wilson Trucking, at the time of this incident.

29. At the time of this incident, Defendant Hubble was acting within the scope and
course of his employment, or agency, or capacity as an employee, agent, servant, and/or lessor

with Defendant Wilson Trucking

30. Defendant Wilson Trucking is vicariously liable for the negligent conduct of its

agent/servant/employee Defendant Hubble via respondeat superior.

31. In addition to vicarious liability for the conduct of its agent, servant, or employee,

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 6 of 10

Nd Z0:€0 - 8L0z '9z aqWa}dag - sUSaI9 - pally Aljesluooa|y
Defendant Wilson Trucking is directly negligent in one or more of the following respects:

a.

b.

Cc.

Hiring Defendant Hubble;

Retaining Defendant Hubble;

Entrusting Defendant Hubble with the operation of motor vehicles
on or around the time of the accident giving rise to this suit;
Training Defendant Hubble;
Supervising Defendant Hubble;
Failing to have policies and procedures in effect to govern the conduct of
Defendant Wilson Trucking’s drivers to prevent negligent conduct such
as that committed by Defendant Hubble;
Failing to ensure that Defendant Wilson Trucking drivers, such as
Defendant Hubble, complied with its policies and procedures to prevent

negligent conduct such as that committed by Defendant Hubble giving rise

to this case.

32. Asa result of the direct and vicarious negligence of Defendant Wilson Trucking,

directly through its employee, agent, servant an

injuries to his right arm,

d/or lessor, Defendant Hubble, Plaintiff sustained

right shoulder, right elbow, right thumb, right hand, left hand, right upper

quadrant, right ribs, and his chest.

33. As a result of said injuries, Plaintiff has been caused severe pain, suffering, and

anguish.

34, As a result of said injuries, Plaintiff has incurred, and in the future may incur,

significant medical expenses, the exact amount of which is not yet known.

35.  Asaresult of said injuries, Plaintiff has incurred, and in the future may incur, lost

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 7 of 10

Nd Z0:€0 - 8LOz ‘9z Jaquiaydas - ausaN - pall4 Ajjequ0s 93/9
wages, lost income, lost profits, and loss of earning capacity.

WHEREFORE, Plaintiff prays for judgment against Defendant Wilson Trucking in
Negligence of Defendant New Wilson Trucking, for such damages as are fair and reasonable, for

his costs herein incurred, and for other and further relief as is just and proper.

COUNT IV- NEGLIGENCE PER SE OF DEFENDANT NEW WILSON TRUCKING

COMES NOW Plaintiff and for his cause of action in Count IV - Negligence per se of

Defendant New Wilson Trucking, states as follows:

36. Plaintiff incorporates by reference each and every allegation contained in the

General Allegations, Count I, Count II, and Count II] of this Petition for Damages as if herein

stated verbatim.

37. Pursuant to applicable Missouri Statutes, including but not limited to §§ 302.768,
307.400 and 622.550, RSMo, as well as applicable Federal Regulations, including but not limited
to 49 CFR § 392.1 and § 392.2, both Defendants had a duty to comply with applicable laws and

regulations and both Defendants were negligent per se for the violation of one or more of the

applicable Missouri Statutes or Federal Regulations that were intended and designed to prevent

the type of harm suffered by Plaintiff in the accident (see 49 CFR § 390.5) giving rise to this case

including but not limited to those regulations found in 49 CFR §§ 381-383, § 391, and § 392.
38. Asa result of the direct and vicarious negligence per se of Defendant Wilson

Trucking directly by and through its employee, agent, servant and/or lessor, Defendant Hubble,

Plaintiff sustained significant personal injuries to his right arm, right shoulder, right elbow, right

thumb, right hand, left hand, right upper quadrant, right ribs, and his chest.

39. As a result of said injuries, Plaintiff has been caused severe pain, suffering, and

anguish.

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 8 of 10

Nd Z0:€0 - 8102 ‘97 Jequiaydas - susaid - pajl4 Ajjed|uosjo9/y
40. As a result of said injuries, Plaintiff has incurred, and in the future may incur,
significant medical expenses, the exact amount of which is not yet known.

4), As aresult of said injuries, Plaintiff has incurred, and in the future may incur, lost

wages, lost income, lost profits, and loss of earning capacity.

WHEREFORE, Plaintiff prays for judgment against Defendant Wilson Trucking in Count

IV- Negligence per se of Defendant New Wilson Trucking for such damages as are fair and
reasonable, for his costs herein incurred, and for other and further relief as is just and proper.
COUNT V — PROPERTY DAMAGE CLAIM

COMES NOW Plaintiff, and for his cause of action in Count V — Property Damage Claim,
states as follows:

21. That Plaintiff incorporates by reference each and every allegation contained in the
General Allegations, Count I, Count IT, Count IIT, and Count IV above, as though said paragraphs
were set forth herein.

22. At all times relevant herein, Plaintiff owned or had an ownership interest directly
or indirectly in the 1994 Jeep Cherokee and trailer with all of Plaintiff's business equipment on it,
which sustained damage as a direct result of the negligence of Defendant Hubble as described
herein, requiring repair costs, replacement costs, and causing diminution in value and loss of use

of said vehicle. As a result of such property damage, Plaintiff hereby claims a loss of profits,
income, and/or earnings.

WHEREFORE, Plaintiff prays for judgment in Count V — Property Damage Claim

Against Defendant Hubble, for such damages as are fair and reasonable, for his costs herein

incurred, and for such other relief to which the law may entitle him.

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 9 of 10

Nd ZO°€0 - 8LOZ ‘97 Jequiajdas - aUddIND - payly Ajpeouodse/y
AARON SACHS & ASSOCIATES, P.C.

pe
“ ae ye
fo ZL,

Aaron Sachs”
Missouri Bar No. 33856

SfCPEAEF EC.

Max Blaser

Missouri Bar No. 64348

Email: max@autoinjury.com
Aaron Sachs & Associates; P.C.
3271 E. Battlefield; Ste. 350
Springfield, MO 65804
Telephone: 417-889-1400
Facsimile: 417-889-5359
Attorneys for Plaintiff

10

Case 6:19-cv-03002-MDH Document 1-1 Filed 01/03/19 Page 10 of 10

Nd Z0°€0 - 8L0z ‘9z Jequiaydag - eUsaID ~ pally AljeoluOsOa/y
